Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 03, 2015

The Court of Appeals hereby passes the following order:

A15A2366. VIVIAN S. HARRIS v. MARK BUTLER, COMMISSIONER OF
    GEORGIA DEPARTMENT OF LABOR et al.

      The Board of Review of the Georgia Department of Labor affirmed the hearing
officer’s decision to deny unemployment benefits to Vivian Harris. Harris filed a
petition for judicial review. The superior court affirmed the Board of Review’s
decision, and Harris, acting pro se, filed a direct appeal from the superior court’s
order. We, however, lack jurisdiction.
      OCGA § 5-6-35 (a) (1) requires that appeals from orders of superior courts
reviewing decisions of state administrative agencies must be made by timely
application for discretionary review. See Jamal v. Thurmond, 263 Ga. App. 320 (587
SE2d 809) (2003). As a result of Harris’s failure to file a timely application for
discretionary review, this Court is without jurisdiction to consider the appeal, and it
is ordered DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.